Citation Nr: 1751109	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  11-17 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a back disorder. 

3.  Entitlement to service connection for a respiratory disorder, to include sinusitis and allergic rhinitis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to February 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The matters on appeal were previously remanded by the Board in July 2014, February 2015, and December 2015 for further development.  


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was granted in a June 2016 rating decision by the RO, and there is no longer a case or controversy as to the issue of entitlement to service connection for bilateral hearing loss.

2.  Service connection for a back disorder was granted in a September 2016 rating decision by the RO, and there is no longer a case or controversy as to the issue of entitlement to service connection for a back disorder.

3.  Service connection for a respiratory disorder, characterized as allergic rhinitis, was granted in a September 2016 rating decision by the RO, and there is no longer a case or controversy as to the issue of entitlement to service connection for respiratory disorder.


CONCLUSION OF LAW

1.  The Board lacks jurisdiction over the issues of entitlement to service connection for bilateral hearing loss, back disorder, and respiratory disorder because these issues have been granted and rendered moot.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the Board's jurisdiction is established by an appeal having been filed on an issue or issues in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing, and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200. 

The Board notes the Veteran has been granted service connection for all the issues on appeal, and therefore it lacks jurisdiction because these issues has been rendered moot by a full grant of benefits sought on appeal.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202.  Accordingly, the appeal will be dismissed without prejudice.


ORDER

The issues of entitlement to service connection for bilateral hearing loss, back disorder, and respiratory disorder are moot, and are dismissed without prejudice.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


